 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEBRA ESTERCES,                                    No. 2:18-cv-1121-TLN-KJN
12                       Plaintiff,                      ORDER DENYING WITHOUT PREJUDICE
                                                         DEFENDANT’S MOTION TO COMPEL
13           v.                                          AND VACATING HEARING
14    SOUTHERN MONO HEALTHCARE,                          (ECF No. 23.)
      et al.
15
                         Defendants.
16

17          Presently pending before the court is defendant Southern Mono’s motion to compel

18   further discovery responses propounded by defendant. (ECF No. 23.) For the reasons discussed

19   below, the motion is DENIED WITHOUT PREJUDICE for failure to comply with Local Rule

20   251.

21          Local Rule 251 provides that a discovery motion “shall not be heard unless (1) the parties

22   have conferred and attempted to resolve their differences, and (2) the parties have set forth their

23   differences and the bases therefor in a Joint Statement re Discovery Disagreement.” E.D. Cal.

24   L.R. 251(b). The Local Rule states that the hearing “may be dropped from the calendar without

25   prejudice if the Joint Statement re Discovery Disagreement . . . is not filed at least seven (7) days

26   before the scheduled hearing date.” L.R. 251(a).

27          Here, the parties plainly failed to comply with Local Rule 251. Defendant filed its motion

28   on June 21, 2019, raising three discovery–related issues. (See ECF No. 23.) On July 9,
                                                        1
 1   Defendant filed a stipulation to continue the hearing to August 22, stating that after the parties

 2   conferred, “some of the issues have been resolved, [but] other matters will require the Motion to

 3   Compel to go forward.” (ECF No. 24.) Defendant concluded that “the parties will be required to

 4   file a Joint Statement re Discovery Disagreement at least 7 days before the hearing.” (Id.)

 5   However, no joint statement was filed, and the Court has no indication of the current status of the

 6   discovery dispute. Therefore, the motion to compel is denied, but without prejudice; Defendant

 7   may re-notice the hearing in compliance with Local Rule 251.

 8          Finally, the court also strongly encourages the use of informal telephonic discovery

 9   conferences with the court in lieu of formal discovery motion practice. The procedures and

10   conditions for requesting and conducting such an informal telephonic discovery conference are

11   outlined in Judge Newman’s “Order re Informal Telephonic Conferences re Discovery Disputes,”

12   posted on the court’s website at http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-

13   judges/5046/. However, the parties are cautioned that these informal procedures are not to be

14   abused, and the court may impose appropriate sanctions on an offending party or parties, even in

15   the course of informal discovery conferences.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1. The pending motion to compel (ECF No. 23) is DENIED WITHOUT PREJUDICE;

18              and

19          2. The August 22, 2019 hearing is VACATED.

20   Dated: August 19, 2019
21

22

23

24

25

26
27

28
                                                        2
